PER CURIAM.
The plaintiff in this case recovered a judgment for malicious prosecution in the District Court and the defendant appealed. The problem is purely one of Pennsylvania law and was so recognized by the District Judge. There was evidence that the criminal prosecution of which complaint is made was instituted in an effort to collect a debt. Under those circumstances the rule in Pennsylvania is that the burden of proving probable cause shifts' to the defendant. Curley v. Automobile Finance Co., 343 Pa. 280, 23 A.2d 48, 139 A.L.R. 1082. The defendants admit this is to be the law, but affirm in this Court that they met the burden and are entitled to judgment. With this proposition in mind the Court has examined the testimony and are unable to agree that the appellants’ case is such that on the facts we can say that the judgment below was wrong. It is therefore affirmed.